Citation Nr: 0613242	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  99-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
anxiety disorder with post-traumatic stress disorder (PTSD) 
for the period prior to February 9, 2006.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) for the period prior to February 9, 
2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from December 1947 to 
February 1949, and from July 1950 to October 1956.

This case (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from a March 1999 
rating decision and was remanded in November 2003 and 
February 2005.  At the time of those remands, a claim for a 
rating in excess of 50 percent for a psychiatric disability 
(anxiety disorder with PTSD) was also on appeal.  By a 
February 2006 rating decision, the RO granted a 100 percent 
rating for PTSD, effective from February 9, 2006.  Thus, the 
only remaining issues on appeal are whether the veteran is 
entitled to (1) a rating in excess of 50 percent for anxiety 
disorder with PTSD for the period prior to February 9, 2006, 
and (2) a TDIU for the period prior to February 9, 2006.


FINDINGS OF FACT

1.  For the period prior to February 9, 2006, the veteran's 
anxiety disorder with PTSD was not manifested by obsessional 
rituals which interfered with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, or neglect 
of personal appearance or hygiene.

2.  For the period prior to February 9, 2006, the veteran was 
service connected for two disabilities: anxiety disorder with 
PTSD (rated as 50 percent disabling) and residuals of a 
gunshot wound of the left leg (rated as 10 percent 
disabling); the combined rating was 60 percent.

3.  The preponderance of the evidence is that the veteran was 
not unemployable due solely to his service-connected 
disabilities for the period prior to February 9, 2006.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a 
psychiatric disability to include PTSD, for the period prior 
to February 9, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 
(2005).

2.  The criteria for a TDIU, for the period prior to February 
9, 2006, are not met.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric disability rating prior to February 9, 2006

In October 1997, the veteran filed a claim for an increased 
rating for his service-connected anxiety disorder with PTSD 
(then rated as 10 percent disabling).  By a July 1998 rating 
decision, the RO increased the rating for this disability to 
50 percent, effective from October 1997.  While the RO 
eventually increased the rating to 100 percent (effective 
from February 9, 2006), the Board must still decide whether a 
rating in excess of 50 percent was warranted prior to that 
date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Under the applicable criteria, a 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Codes 9400-9411.

The evidence for the period prior to February 9, 2006, 
consists of written statements from the veteran and his son-
in-law, VA treatment and assessment records dated between 
January 1998 and October 2003, and VA examination reports 
dated in December 1997 and July 2001.  In his written 
statements, the veteran repeatedly asserted that he could not 
sleep for more than short periods, that he had combat-related 
nightmares, that he was extremely nervous, and that he could 
not bear to be around people or develop friendships.  He also 
asserted that he stayed inside his home as much as possible 
and that he often pondered suicide and "putting an end to 
all my suffering and loneliness" (December 1998 written 
statement).  

In an August 1999 statement, the veteran's son-in-law wrote 
that he had known the veteran since 1990.  He wrote that the 
veteran had recounted stories about the horror of combat in 
Korea and sometimes telephoned in the middle of the night 
after a nightmare about the war and the deaths of his 
buddies.  The son-in-law wrote that the veteran had lived 
alone since he had known him and that, while he had had 
female friends, no relationship ever developed due to his 
psychological problems.  According to the son-in-law, the 
veteran's family (excluding his oldest daughter and the son-
in-law) had "absolutely nothing to do with him because they 
think he is totally crazy."  The veteran apparently lived in 
a one-room shanty where he spent all his time, going out only 
for food.      

While the veteran was clearly affected by (and sought 
treatment for) psychiatric symptoms prior to February 9, 
2006, the record simply does not reflect symptomatology 
commensurate with a 70 percent rating.  For example, while he 
wrote about having suicidal ideation, he was not suicidal at 
his VA examinations in December 1997 or July 2001, or at his 
June 2002 social worker assessment.  While he complained of 
memory problems (such as at the social worker assessment), he 
regularly appeared alert and oriented in clinical settings 
(such as at his examinations in December 1997 and July 2001 
and at outpatient visits in November 1999, July 2001, April 
2002, and October 2003).     

Although he was noted to have a quick temper and problems 
with impaired impulse control (as indicated in the December 
1997 examination report), his Global Assessment of 
Functioning (GAF) score at that time was 55, with 60 noted as 
being the highest score from the prior year.  GAF scores 
between 51 and 60 reflect only "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school function (e.g., few friends, conflicts with peers or 
co-workers)."  See Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  

The GAF score had dropped to 50 by the time of his July 2001 
VA examination.  GAF scores between 41 and 50 reflect 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  It is true 
that the veteran reported that he could not get along with 
anyone (such as at his December 1997 PTSD examination) and 
that he could not be around people (December 1998 VA Form 21-
8940).  However, he was accompanied by a female friend during 
at least one VA visit (in June 2002), and still maintained 
relationships with his oldest daughter and his son-in-law.  

The record also reflects that prior to February 2006, the 
veteran was able to drive himself (noted in the social worker 
assessment) and enjoy fishing (noted during the July 2001 
outpatient visit).  There is certainly no evidence that he 
neglected his personal appearance or hygiene during this 
period.  He appeared "clean and neat" at his December 1997 
PTSD examination.  His clothes had a worn look about them at 
his July 2001 examination, but they were clean and his face 
was shaved.  He also appeared neatly dressed at his June 2002 
social worker assessment.  

Moreover, none of the pertinent outpatient records or 
examination reports reflect the obsessional rituals, 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression, impaired impulse control, or spatial 
disorientation that would warrant a 70 percent rating.    In 
short, the preponderance of the evidence is against the claim 
for a rating in excess of 50 percent for anxiety disorder 
with PTSD for the period prior to February 9, 2006, and the 
claim is denied.  38 U.S.C.A. § 5107(b).

II.  TDIU prior to February 9, 2006

The veteran filed his claim for a TDIU in December 1998.   As 
noted above, by a February 2006 rating decision, the RO 
granted a total (100 percent) rating for the service-
connected psychiatric disability, effective from February 9, 
2006.  Yet the question whether the veteran is entitled to a 
TDIU, for the period prior to February 9, 2006, must still be 
addressed.

A TDIU may be assigned where the scheduler rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  

For the period prior to February 9, 2006, the veteran was 
service connected for two disabilities: anxiety disorder with 
PTSD (rated as 50 percent disabling) and residuals of a 
gunshot wound of the left leg (rated as 10 percent 
disabling).  The combined rating was 60 percent.  38 C.F.R. § 
4.25.  Therefore, he did not meet the schedular criteria for 
a TDIU under 38 C.F.R. § 4.16(a).  

If, however, the rating board considers that the veteran is, 
in fact, unemployable because of service-connected 
disabilities, in spite of not meeting the schedular criteria, 
such a case is to be referred to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  To 
receive compensation for being totally disabled, a claimant 
must be unemployable solely as a result of service-connected 
disabilities.  For a veteran to prevail on such a claim, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.340, 
3.341(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

On a VA Form 21-8940 in December 1999, he indicated that he 
had two years of high school education, and that he had last 
worked as a maintenance man in 1985.  Finally, he wrote that 
he had tried to apply for vocational rehabilitation, but that 
he had trouble going outside his home for appointments (due 
to his fear and mental state).  On a VA Form 21-8940 filed in 
March 2001, the veteran indicated that he had last worked as 
a "contractor" in 1990. 

In any case, there is no evidence that the veteran's service-
connected gunshot wound of the left leg actually prevented 
his employment prior to February 9, 2006.  For example, he 
denied any pain, stiffness, or swelling at a November 1999 
outpatient visit, and his posture and gait were normal 
(without any loss of movement or function) at a June 2001 VA 
general medical examination.  He ambulated without assistance 
at a July 2001 outpatient visit.  Although he was issued a 
cane in December 2001, he was described as ambulatory in a 
June 2002 social worker assessment report.  He complained of 
problems with ambulation at an April 2002 outpatient visit, 
but was ambulatory (as he was at an October 2003 outpatient 
visit).  

Similarly, as discussed in detail above, the record does not 
reflect that his service-connected psychiatric symptoms 
actually prevented him from working prior to February 9, 
2006.  For example, he regularly appeared alert and oriented 
in clinical settings.  The veteran drove himself and enjoyed 
fishing.  The Board acknowledges that his GAF score had 
dropped from 55 to 50 by the time of his July 2001 VA 
examination.  As noted above, GAF scores between 41 and 50 
reflect "serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV.  Yet 
just a month earlier, in June 2001, a VA examiner 
specifically concluded that the veteran was "able to work 
secondary [to] his medical problems."  In any case, his GAF 
scores of 60, 55, and 50 were markedly better than the 35 he 
received as a result of his VA examination of February 9, 
2006 (which resulted in the assignment of the 100 percent 
rating for PTSD).  
 
In short, the evidence does not show that, for the period 
prior to February 9, 2006, the veteran's service-connected 
disabilities placed his case in a different position than 
that of similarly rated veterans or actually prevented him 
from performing the physical and mental acts required for 
gainful employment.  Accordingly, the Board finds that a 
preponderance of the evidence is against assigning a TDIU for 
the period prior to February 9, 2006.  As the preponderance 
of the evidence is against the claim, it must be denied.  38 
U.S.C.A. § 5107(b).

III.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  In a February 2005 
letter, the RO clearly advised the veteran of the four 
elements required by Pelegrini II.  

Although proper notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by February 2005 letter and readjudicated 
the claims in a December 2005 supplemental statement of the 
case.  

VA treatment records are in the file.  The veteran underwent 
VA examinations in December 1997, June 2001, and July 2001 
(and the reports of these examinations have been reviewed, 
along with the report of the June 2002 social worker 
assessment).  Multiple attempts were made to obtain records 
from the Social Security Administration (such as in May 2001, 
September 2002, and March 2004) but these were unsuccessful.  
The veteran was advised that Social Security Administration 
records were unavailable in an April 2004 supplemental 
statement of the case, and he has not indicated that there 
are any outstanding records pertaining to his claim.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claims.  

ORDER

A rating in excess of 50 percent for anxiety disorder with 
PTSD, for the period prior to February 9, 2006, is denied. 

A TDIU, for the period prior to February 9, 2006, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


